Case 2:15-cr-00015-JPJ-PMS Document 1233 Filed 03/29/21 Page 1 of 11 Pageid#: 8105




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF VIRGINIA
                               BIG STONE GAP DIVISION

   UNITED STATES OF AMERICA                      )
                                                 )
                v.                               )             Case No. 2:15-CR-15
                                                 )
   WESLEY DAVID GROSS                            )


                     UNITED STATES’ OPPOSITION TO
                DEFENDANT’S SECOND MOTION FOR RELEASE

         The United States opposes Wesley David Gross’s (Gross) second request for

   compassionate release.    The Court previously denied Gross’s initial motion.      It

   concluded that, notwithstanding his medical conditions and the existence of the

   COVID-19 pandemic, Gross should not be released under the § 3553(a) factors:

         The facts supporting [Gross’s] conviction are serious in nature. Gross
         was involved in a substantial bath salts distribution network, in which
         he was a leader of the conspiracy and he coordinated with foreign
         suppliers to import the drug into Southwest Virginia. His Presentence
         Investigation Report found that he was accountable for the importation
         of approximately 52 kilograms of bath salts throughout 2013 and at
         least half a kilogram in January 2014. Gross then distributed these
         drugs to his coconspirators to sell. He has demonstrated an inability to
         comply with requirements, including committing numerous infractions
         while incarcerated. Ultimately, Gross has shown a consistent refusal to
         follow the rules, and his noncompliance may continue if he were to be
         released at this stage. Considering these facts and the § 3553(a) factors,
         including the need for deterrence and to protect the public, I find that
         Gross is not qualified for such extraordinary relief.

   United States v. Gross, No. 2:15CR00015-011, 2020 WL 3785998, at *2 (W.D. Va. July

   7, 2020). The same considerations remain and are not outweighed by the more recent

   submissions Gross has made. Release should again be denied.




                                             1
Case 2:15-cr-00015-JPJ-PMS Document 1233 Filed 03/29/21 Page 2 of 11 Pageid#: 8106




                                     BACKGROUND

   1.    Gross’s Criminal Proceedings and Prior Medical History

         Gross’s prior criminal proceedings were summarized by the Court’s July 2020

   opinion. The Government elaborated on his conduct in further detail in its original

   opposition brief (and discussed his prior medical history), which is incorporated here

   by reference. (Dkt. 1106 at 1–3, 8–11).

   2.    The BOP’s COVID-19 Response, Inmate Vaccinations, and FCI Ft. Dix

         As the Court is aware, BOP has taken aggressive steps to protect inmates’

   health and limit the spread of COVID-19 in its facilities. BOP COVID-19 Action Plan

   (March 13, 2020), www.bop.gov/resources/news/20200313_covid-19.jsp; BOP COVID-

   19 Coronavirus, www.bop.gov/coronavirus/index.jsp         (updated regularly). BOP

   modified operations by regularly screening inmates and staff, suspending social visits

   and tours, limiting in-person legal visits, limiting inmate movement, and maximizing

   social distancing. https://www.bop.gov/coronavirus/covid19_status.jsp. As BOP

   progresses in its Action Plan, it has restored some aspects of normal operations.

         BOP is devoting all available resources to transfer inmates to home

   confinement in appropriate circumstances when those inmates are particularly

   vulnerable to adverse outcomes from COVID-19 under the Centers for Disease

   Control and Prevention risk factors. 1




   1      Mem. from Attorney General to Director of BOP (Mar. 26, 2020), available at
   https://dojnet.doj.gov/usao/eousa/ole/tables/misc/aghome.pdf; Mem. from Attorney
   General to BOP Dir. (Apr. 3, 2020), available at
   https://dojnet.doj.gov/usao/eousa/ole/tables/misc/agcovid2.pdf.
                                             2
Case 2:15-cr-00015-JPJ-PMS Document 1233 Filed 03/29/21 Page 3 of 11 Pageid#: 8107




         In determining which inmates would be appropriate candidates for home

   confinement, BOP must assess several discretionary factors:

            •     The age and vulnerability of the inmate to COVID-19, in accordance
                  with the CDC guidelines;

            •     The security level of the facility currently holding the inmate, with
                  priority given to inmates residing in low and minimum security
                  facilities;

            •     The inmate’s conduct in prison, with inmates who have engaged in
                  violent or gang-related activity in prison or who have incurred a BOP
                  violation within the last year not receiving priority treatment;

            •     The inmate’s score under PATTERN, with inmates who have anything
                  above a minimum score not receiving priority treatment;

            •     Whether the inmate has a demonstrated and verifiable re-entry plan
                  that will prevent recidivism and maximize public safety, including
                  verification the conditions under which the inmate would be confined
                  upon release would present a lower risk of contracting COVID-19 than
                  the inmate would face in his or her BOP facility;

            •     The inmate’s crime of conviction, and assessment of the danger posed
                  by the inmate to the community; some offenses, such as sex offenses,
                  render an inmate ineligible for home detention.

   Mem. from Attorney General to Director of BOP (Mar. 26, 2020) at 1-2, available at

   https://dojnet.doj.gov/usao/eousa/ole/tables/misc/aghome.pdf. As of March 25, 2021,

   BOP      has     transferred     23,280       inmates     to      home         confinement.

   https://www.bop.gov/coronavirus/index.jsp (last visited March 25, 2021).

         BOP has begun administering vaccines to inmates.             Some information on

   BOP’s vaccination efforts is available on bop.gov. Based on available data accessed

   on March 25, 2021, BOP has administered 94,597 doses of the vaccine.                  “Full

   Inoculation”     data     is    listed    for      both        staff     and      inmates.

   https://www.bop.gov/coronavirus/index.jsp# (visited Mar. 25, 2021); Ex. 1 (Screenshot

                                             3
Case 2:15-cr-00015-JPJ-PMS Document 1233 Filed 03/29/21 Page 4 of 11 Pageid#: 8108




   from 3/25/2021). At FCI Ft. Dix, for example, 184 staff and 158 inmates have been

   fully inoculated as of the morning of March 25, 2021.

         Finally, although Gross’s submissions allege several COVID-19 infections at

   his facility, he appears to be mistaken, relying on outdated data, or both. BOP’s

   website indicates that, as of March 25, 2021, there are only 3 inmates and 42 staff

   positive at FCI Ft. Dix. Ex. 1. (A large number of inmates are listed as “recovered.”)

   3.    Gross’s 2021 Submissions

         From January 2021 to as recently as March 16, 2021, Gross made several pro

   se submissions. The federal public defender’s office was appointed and given an

   opportunity to make a supplemental submission, but declined. (Dkts. 1227, 1231).

         In January 2021, Gross filed a pro se motion for release. (Dkt. 1221). It

   contended he had not received certain treatment for spinal stenosis and stated he

   currently was in quarantine due to contracting COVID-19, but Gross acknowledged

   having only “mild” symptoms. (Id. at 3, 7). He noted he had filed a request to the

   warden on November 29 (presumably 2020), and argued he was at increased risk if

   “re-infected” with COVID-19 because of prior respiratory issues.       (Id.).   (As the

   Government previously detailed, dkt. 1106 at 8–10, Gross’s respiratory issues appear

   well-controlled and not severe.) Gross also referenced his elderly mother (dkt. 1221

   at 5), a point previously raised by the public defender’s office in a supplement to his

   2020 motion. (Dkt. 1100 at 9).




                                             4
Case 2:15-cr-00015-JPJ-PMS Document 1233 Filed 03/29/21 Page 5 of 11 Pageid#: 8109




          In a February 1, 2021 filing, Gross reiterated his need for treatment of his

   spinal condition. (Dkt. 1224 at 1). He also referenced his participation in the RDAP

   program, projected late-2022 release date, and a 14-year old son. (Id. at 2).

          In a February 9, 2021 filing, Gross again referenced his prior positive COVID-

   19 test and desire for treatment regarding his spine, and he claimed over 800 COVID-

   19 cases existed at FCI Ft. Dix. (Dkt. 1225 at 1).

          In a March 2, 2021 filing, Gross again cited his desire to be with his family and

   his professed rehabilitation as grounds for release. (Dkt. 1230).

          In a March 16, 2021 filing, Gross again cited infections at FCI Ft. Dix and the

   possibility of re-infection. (Dkt. 1232 at 1). He also cited an unspecified illness by his

   mother, for whom he wishes to care. (Id.).

          To summarize the new primary issues Gross raises as grounds for release, they

   are:

             •   His fear of possible re-infection with COVID-19;

             •   COVID-19 infections generally at FCI Ft. Dix;

             •   His desire for better treatment of his spine condition;

             •   His desire to be with family.

   These concerns, however, are not extraordinary and compelling, and do not outweigh

   the Court’s earlier conclusion that the § 3553(a) disfavor release.

                                        ARGUMENT

          The Court may not grant a compassionate release motion unless “the

   defendant has fully exhausted all administrative rights to appeal a failure of the



                                                 5
Case 2:15-cr-00015-JPJ-PMS Document 1233 Filed 03/29/21 Page 6 of 11 Pageid#: 8110




   Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days

   from the receipt of such a request by the warden of the defendant’s facility, whichever

   is earlier.” 18 U.S.C. § 3582(c)(1)(A). Here, Gross claims he submitted a request (the

   nature of which is unspecified) to the warden in November 2020. As of the time of

   this filing and after inquiry to the BOP, the Government has not been able to locate

   a copy of the request Gross claims he made. Thus, the Government preserves the

   argument that Gross as not properly exhausted. In any event, the Court should make

   clear it has considered the merits of Gross’s motion and deny it.

   1.    Gross Has Not Shown Extraordinary and Compelling Circumstances,
         and the § 3553 Factors Weigh Against a Sentencing Reduction.

         Section 3582(c)(1)(A), as amended by the First Step Act on December 21, 2018,

   provides, in part, that the “court may not modify a term of imprisonment once it has

   been imposed except that . . . after considering the factors set forth in section 3553(a)

   to the extent that they are applicable, if it finds that . . . extraordinary and compelling

   reasons warrant such a reduction . . . and that such a reduction is consistent with

   applicable policy statements issued by the Sentencing Commission.”

         In general, Gross has the burden to show the “rare” and “extraordinary”

   circumstances meeting the test for compassionate release.           See United States v.

   Brewington, 2019 WL 3317972, at *2 (W.D. Va. July 24, 2019) (Jones, J.); United

   States v. Willis, 2019 WL 2403192, at *3 (D.N.M. June 7, 2019); United States v.

   Gutierrez, 2019 WL1472320, at *2 (D.N.M. Apr. 3, 2019). Although the Fourth Circuit

   recently held the policy statement found in U.S.S.G. § 1B1.13 does not apply to

   compassionate release motions brought by inmates under 18 U.S.C. § 3582(c)(1)(A)(i),


                                               6
Case 2:15-cr-00015-JPJ-PMS Document 1233 Filed 03/29/21 Page 7 of 11 Pageid#: 8111




   the policy statement remains “helpful guidance even when motions are filed by

   defendants.” United States v. McCoy, 981 F.3d 271, 282 n.7 (4th Cir. 2020); accord

   United States v. Gunn, 980 F.3d 1178, 1180 (7th Cir. 2020) (explaining that § 1B1.13

   remains useful in framing a court’s inquiry as to what constitutes “extraordinary and

   compelling reasons”). A “judge who strikes off on a different path risks an appellate

   holding that judicial discretion has been abused. In this way the Commission’s

   analysis can guide discretion without being conclusive.” Gunn, 980 F.3d at 1180

   (citing Gall v. United States, 552 U.S. 38, 49–50 (2007); Kimbrough v. United States,

   552 U.S. 85 (2007)). 2

         A.     Gross’s new concerns do not present extraordinary and
                compelling circumstances.

         Gross’s concerns about COVID-19 re-infection do not present extraordinary

   and compelling circumstances, especially given his personal situation. As an initial

   matter, the “fact that the BOP is now actively vaccinating inmates against COVID-

   19—including inmates at FCI [Ft. Dix]—only underscores the speculative nature of

   any concern about reinfection.” See United States v. Jenkins, 2021 WL 665854, at *4

   (S.D. Ind. Feb. 19, 2021).


   2      For its part, the Sentencing Commission explained that the Court may grant
   release if “extraordinary and compelling circumstances” exist, “after considering the
   factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable,” and
   the Court determines that “the defendant is not a danger to the safety of any other
   person or to the community, as provided in 18 U.S.C. § 3142(g)” and “the reduction is
   consistent with [the] policy statement.” U.S.S.G. § 1B1.13. In addition, the
   Commission further explained that certain serious medical conditions—including
   terminal conditions or conditions that diminish the ability of the inmate to provide
   self-care—may qualify as “extraordinary and compelling” conditions that would
   justify release. See id. at App. Note. 1.

                                             7
Case 2:15-cr-00015-JPJ-PMS Document 1233 Filed 03/29/21 Page 8 of 11 Pageid#: 8112




          Further, as Gross admits, he previously contracted the virus and experienced

   only mild symptoms; he therefore has some degree of natural immunity and to date

   is not shown to have severe risks if he happened to become re-infected. And in

   addition to natural immunity, Gross is currently receiving the COVID-19 vaccine: On

   March 22, 2021, he signed a consent form and received the first dose of the Pfizer

   vaccine. Ex. 2 (submitted under seal). Courts in this Circuit and elsewhere deny

   relief in such circumstances. “Because he has already contracted the virus and

   recovered without complication, and because he is in the process of being vaccinated,

   the Defendant cannot meet his burden of establishing that his COVID-19 risk is an

   extraordinary and compelling reason for his release.” United States v. Wakefield,

   2021 WL 640690, at *3 (W.D.N.C. Feb. 18, 2021); see also United States v. McGill,

   2021 WL 662182, at *4–5 (D. Md. Feb. 19, 2021); United States v. Beltran, 2021 WL

   398491, at *3 (S.D. Tex. Feb. 1, 2021) (relief is denied in light of administration of

   first dose of the Pfizer vaccine).

           Additionally, as explained above, the BOP website shows only a handful of

   current infections at FCI Ft. Fix, while numerous inmates who were infected are

   recovered. In sum, COVID-19 is not an extraordinary and compelling reason for

   release on the facts here.

          Gross also seeks release based on his desire for additional and better treatment

   of spinal stenosis. But again, that is not an extraordinary and compelling reason for

   release, and courts have denied release based on conditions far worse and more

   detrimental to daily life than present here. See, e.g., United States v. Bunnell, 2019



                                              8
Case 2:15-cr-00015-JPJ-PMS Document 1233 Filed 03/29/21 Page 9 of 11 Pageid#: 8113




   WL 6114599, at *2 (D. Ariz. Nov. 18, 2019) (denying release of wheelchair-bound

   defendant with “serious medical issues” including “arthritis, sciatica, bulging lumbar

   discs 2-5, scoliosis, and degenerative disease causing central stenosis in his spine”);

   United States v. Lynn, 2019 WL 3082202, at *2 (S.D. Ala. July 15, 2019) (no release

   despite chronic kidney disease, atrial fibrillation, coronary disease, and cervical disc

   degeneration, among others); United States v. Clark, 2019 WL 1052020, at *1, 3

   (W.D.N.C. Mar. 5, 2019) (no release of defendant suffering from declining health,

   diabetes, kidney failure, and back problems requiring a walker); United States v.

   Mangarella, 2020 WL 1291835, at *3 (W.D.N.C. Mar. 16, 2020) (no showing that

   variety of conditions were causing deterioration in health); United States v. Maher,

   2020 WL 390884 (D. Me. Jan. 22, 2020).

         Lastly, Gross cites the desire to be with his family, most prominently his 72-

   year-old mother and his children.          While understandable, such feelings are

   undoubtedly shared by every inmate and are neither extraordinary nor compelling

   circumstances. Nor do the handful of details offered about his family—e.g., vague

   illness of his mother, school difficulties with children, etc.— justify release. See, e.g.,

   United States v. Ingram, 2020 WL 3183698, at *2 (D. Md. June 15, 2020) (desire to

   care for aging mother with risk factors is “admirable” but not “extraordinary”); United

   States v. Dogan, 2020 WL 4208532, at *3 (E.D. Cal. July 22, 2020) (challenges of

   childcare, including during pandemic, are difficult but “neither unusual nor

   insurmountable.”); United States v. Gaskin, 2020 WL 7263185, at *4 (E.D. Pa. Dec.




                                               9
Case 2:15-cr-00015-JPJ-PMS Document 1233 Filed 03/29/21 Page 10 of 11 Pageid#:
                                    8114



 9, 2020) (desire to care for elderly parents does not qualify as extraordinary); United

 States v. Henry, 2020 WL 3791849, at *4 (E.D.N.Y. July 6, 2020).

        B.     The § 3553 factors do not warrant release.

        Yet even if Gross’s concerns constituted extraordinary and compelling

 circumstances, that alone is not enough. The Court must also consider whether Gross

 is a danger to the community, along with the factors set forth in 18 U.S.C. § 3553(a).

 As the Government previously explained, (dkt. 1106 at 12–13), those factors weigh

 strongly against release. The Government incorporates its prior analysis on this score

 from its first opposition brief. The Court also agreed that the § 3553(a) factors did

 not warrant release. Given the relatively short time since the Court’s July 2020

 ruling, there is little change to those factors (particularly the ones concerning his

 history of noncompliance, the severity of his conduct, and the need for deterrence and

 to protect the public), and the concerns and additional information provided by

 Gross—including his professions of rehabilitation—in his 2021 submissions do not

 re-tilt the balance in his favor.

                                     CONCLUSION

        For the foregoing reasons, Gross’s motion for release should be denied. 3

                                         Respectfully submitted,

                                         DANIEL P. BUBAR
                                         Acting United States Attorney

                                         /s/ S. Cagle Juhan,


 3      In the event that the Court determines that Gross should be released, the
 government requests his release be preceded by a 14-day quarantine to minimize any
 risk to the public.
                                           10
Case 2:15-cr-00015-JPJ-PMS Document 1233 Filed 03/29/21 Page 11 of 11 Pageid#:
                                    8115



                                         Assistant U.S. Attorney
                                         District of Columbia Bar No. 1022935
                                         United States Attorney's Office
                                         255 West Main Street, Room 130
                                         Charlottesville, Virginia 22902
                                         434-293-4283 / cagle.juhan@usdoj.gov


                            CERTIFICATE OF SERVICE

       I hereby certify that on March 29, 2021, I electronically filed the foregoing with

 the Clerk of the Court using the CM/ECF system, which will send notification of such

 filing to counsel of record. Paper copies will be mailed to Gross.

                                                s/ S. Cagle Juhan
                                                Assistant United States Attorney




                                           11
